On Rehearing.
In our original opinion we overruled appellant’s fifth proposition wherein the contention is made that the trial court erred in its chafge to the jury in connection with the definition of “unavoidable accident” in that he told -the jury “an unavoidable accident” was one “which happened without the fault or negligence of any of the parties thereto.” (Italics ours.)
In the opinion we' stated that we were not inclined to sustain the contention and proceeded to give as a reason why the point should be overruled that the definition in any event placed a greater burden upon the appellee than did the law and therefore did not prejudice the appellant.
The appellant in its motion for rehearing challenges the soundness of the above reason and argues “that if a plaintiff can secure a, favorable finding to an issue by proving that any one of three people was negligent, that he has less burden than the same plaintiff would have if he were required to prove that one of two persons was negligent”- — in other words, that as you increase the number of persons on whom the plaintiff may lay the blame for the accident, so you decrease the burden which the law placed upon him to secure a favorable finding on that issue.
In deference to this contention made by the appellant, we have carefully re-examined the whole question raised by proposition 5 and weare now of the opinion that we erred in the conclusion stated in the original opinion on this point. That part of the opinion is withdrawn.
We find that when the trial court had prepared its charge or issues and submitted the same to the litigants for objections and exceptions, preparatory to submitting *1076same to the jury, the appellant, defendant below, among other things, objected to the definition of unavoidable accident in this language: “The defendant * * * excepts to said definition of unavoidable accident because the court does not tell the jury as to what parties it means and permits the jury to determine this themselves which is erroneous in this case.” (Italics ours.) This objection was overruled by the trial court, and in so doing we think there was no error.
Obviously, the definition does tell the jury “what parties it means” in that it refers to the parties involved in the accident, namely, plaintiff, defendant and the driver, W. H. Minor, but the objection above set out did not aid the trial court by suggesting a more accurate definition. In other words, it did not specifically point out that the court’s definition was too comprehensive in that it included W. H. Minor, the driver, whereas it should be limited to the negligence of plaintiff or defendant. Believing that the objection does not meet the requirements of article 2185, R.S.1925, and that it was not sufficiently specific to aid the court in giving a correct definition we overrule the proposition under consideration. Panhandle & S. F, Ry. Co. v. Brown (Tex.Civ.App.) 74 S.W.(2d) 531, 533 (4). If the objection to the charge had been as specific as the fifth proposition in the appellant’s brief, it would have directed the court’s attention to the alleged vice in the definition and the requirements of said statute would have been met.
We have carefully considered the various points urged in the motion for rehearing, and being of the opinion that the same should be Dverruled, it is accordingly so ordered.